Exhibit 10.21

October 6, 2011

J. Scott Garland

413 Manzanita Avenue

Corte Madera, CA 94925

Dear Scott:

We are proud to invite you to join our team.

Our offer of employment is to join Exelixis, Inc. Your title will be that of
Executive Vice President and Chief Commercial Officer reporting to Michael
Morrissey, President and Chief Executive Officer. Other terms of employment
include:

Compensation: Your base salary will be thirteen thousand eight hundred forty six
dollars and sixteen cents ($13,846.16) per pay period. We are on a bi-weekly pay
schedule. This equates to a base compensation of three hundred sixty thousand
dollars and sixteen cents ($360,000.16) on an annual basis. This is an exempt
position. You will receive a sign-on bonus of fifty thousand dollars
($50,000.00), minus all applicable taxes, payable on the first pay date after
hire. Should you elect to voluntarily terminate employment with the Company
within twelve (12) months of your hire date the sign-on bonus will be entirely
re-paid by you to the Company on your last date of employment.

Equity: As an inducement that we understand is material to your entering into
employment with Exelixis, you will be eligible to receive a stock option to
purchase two hundred thousand (200,000) shares of Exelixis common stock pursuant
to our 2011 Equity Incentive Plan. The standard vesting schedule for our stock
options is  1/4 following the one year anniversary of your hire date and 1/48th
of the original number of shares subject to the stock option every month
thereafter over a total of four years, provided that vesting ceases upon
termination of employment.

Benefits: All full-time employees of Exelixis, Inc. enjoy a generous benefits
package, which is outlined on the attached Summary of Benefits.

Performance Review: Focal reviews typically take place annually in Q1 for the
prior year’s performance.

Bonus Target: You will be eligible for a bonus target of 45%.

Start Date: To be agreed upon between yourself and your manager.

Confidentiality and Company Policies: As you are aware, it is very important for
us to protect our confidential information and proprietary material. Therefore,
as a condition of employment, you will need to sign the attached Confidential
Disclosure Agreement. You will also be required to abide by the Company’s
policies and procedures, including the Code of Business Conduct and Ethics



--------------------------------------------------------------------------------

J. Scott Garland

October 6, 2011

Page Two

Reference Verification: This offer is contingent upon verification of your
references.

Background Check: This offer is contingent upon successfully passing your
background check.

Other: This offer expires on October 13, 2011 unless accepted by you prior to
this date. In addition to performing the duties and responsibilities of your
position, you will be expected to perform other duties and responsibilities that
may be assigned to you from time to time. No provision of this letter shall be
construed to create or express an implied employment contract for a specific
period of time. Either you or the Company may terminate this employment
relationship at any time, with or without cause. This letter shall be governed
by the laws of the State of California. Also, by signing this letter, you are
indicating that you are legally authorized to work in the U.S.

Employment Authorization: Our offer of employment is at will and contingent upon
your ability to document your employment authorization in the United States. If
you are unable to document your right to work within the United States within
three days of your date of hire, your employment will be terminated.

You may accept this offer of employment by signing both copies of this letter
and Proprietary Information and Invention Agreement and returning one of each in
the envelope provided to Laura Dillard, Human Resources Department, 210 East
Grand Avenue, South San Francisco, CA 94083.

Scott, we look forward to your joining the company.

Sincerely,

/s/ Laura Dillard

Laura Dillard

Vice President, Human Resources

 

ACCEPTED BY:      

/s/ J. Scott Garland

     

10/6/11

J. Scott Garland       Date



--------------------------------------------------------------------------------

J. Scott Garland

October 6, 2011

Page Three

Enclosures:

Benefit Summary

Confidentiality Agreement

DE-4 (optional)

Direct Deposit Form (optional)

Employee Information Form

I-9

Insider Trading Policy

W-4

Holiday Schedule

Payroll Schedule

Sign-on Promissory Note